IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-11375
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

KEVIN WAYNE HANDY,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 3:00-CR-305-1-G
                      --------------------
                          July 24, 2002

Before JOLLY, BARKSDALE and PARKER, Circuit Judges.

PER CURIAM:*

     Kevin Wayne Handy appeals his conviction, in a retrial, for

passing a counterfeit $100 Federal Reserve note.   He contends

that the district court abused its discretion by admitting

evidence under FED. R. EVID. 404(b) of four prior crimes involving

attempts to defraud victims by using forged, counterfeit, or

otherwise invalid documents such as driver’s licenses,

identification cards, checks, and credit cards.    Handy’s defense


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             01-11375
                                -2-

at both trials was that he lacked the intent to defraud the

victim and the knowledge that the $100 bill was counterfeit.     The

prior-crimes evidence was not offered at Handy’s first trial at

which the jury was unable to reach a verdict.

     There was no abuse of the district court’s discretion in

admitting the evidence of Handy’s prior offenses.   See United

States v. Richards, 204 F.3d 177, 199 (5th Cir.), cert. denied,

531 U.S. 826 (2000).   The evidence was admissible under FED. R.

EVID. 404(b) because Handy asserted a defense of a lack of intent

to defraud, and the prior-crimes evidence was admitted for the

limited purpose of showing that Handy had previously committed

crimes involving a similar intent to defraud and that his passing

of the counterfeit bill was not an innocent mistake or accident.

Id. at 200; United States v. Gordon, 780 F.2d 1165, 1173 (5th

Cir. 1986); United States v. Beechum, 582 F.2d 898, 911 (5th Cir.

1978) (en banc).

     Furthermore, the evidence was admissible under FED. R. EVID.

403 because its high probative value in showing Handy’s intent to

defraud and the corollary that Handy knew the bill was

counterfeit, was not outweighed by the danger of unfair

prejudice, especially in light of the district court’s repeated

instruction that the evidence could be considered only with

regard to Handy’s intent.   See Richards, 204 F.3d at 200-01.

     AFFIRMED.